Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Jason Gorden (46734) on 05/12/2022.

The application has been amended as follows:










1.	(Currently Amended) A method comprising:
receiving, by a computing device, a first acknowledgement message that acknowledges receipt of a first packet, the first acknowledgement message including a first acknowledgement number;
determining, by the computing device, whether the first acknowledgement message is a duplicate of a previous acknowledgement message that was sent previous to the first acknowledgement message, the previous acknowledgement message including a previous acknowledgement number and the determining includes:
comparing the first acknowledgement number to the previous acknowledgement number;
comparing the first acknowledgement number to an expected acknowledgement number; and
determining the first acknowledgement message is a duplicate of the previous acknowledgement message when the first acknowledgement number is equal to the previous acknowledgement number and first acknowledgement number is not equal to the expected acknowledgement number; and
when the first acknowledgement message is the duplicate of the previous acknowledgement message:
receiving, by the computing device, a second acknowledgement message that acknowledges receipt of a second packet;
determining, by the computing device, that the second acknowledgement message is not the duplicate of the previous acknowledgement message based on a second acknowledgement number included in the second acknowledgement message and the previous acknowledgement number;
identifying an application identifier that identifies an application specific flow; and
measuring, by the computing device, an application performance metric based on the first acknowledgement message, the second acknowledgement message, and the application identifier,
wherein the application performance metric measures a time based on when the first acknowledgement message is received and the second acknowledgement message is received.

2–4.	(Canceled)

5.	(Previously Presented) The method of claim 1, wherein the expected acknowledgement number is a value that is expected for the first acknowledgement number.

6.	(Previously Presented) The method of claim 1, wherein the expected acknowledgement number is based on an amount of data sent in the first packet.

7.	(Canceled)

8.	(Canceled)

9.	(Previously Presented) The method of claim 1, wherein the application performance metric measures an amount of data lost based on when the first acknowledgement message is received and when the second acknowledgement message is received.

10.	(Previously Presented) The method of claim 1, wherein the application performance metric measures a number of retransmissions based on when the first acknowledgement message is received and the second acknowledgement message is received.

11.	(Previously Presented) The method of claim 1, further comprising:
outputting a first measurement for the application performance metric, wherein the first measurement is used to quantify performance of a connection between a first node and a second node.

12.	(Original) The method of claim 11, wherein:
a second measurement of when the connection is idle is calculated, and
a third measurement is calculated based on the second measurement.

13.	(Original) The method of claim 12, wherein the third measurement measures a first type of time based on an active time in a flow and the first measurement measures a second type of time based on idle time in a flow.

14.	(Previously Presented) The method of claim 13, wherein the second measurement is measured based on interpacket gaps over a threshold that are considered when the flow is idle. 

15.	(Previously Presented) The method of claim 1, wherein the application performance metric measures a time that is taken to recover from a lost packet that is sent from a first node to a second node and not received by the second node.

16.	(Currently Amended) A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computing device, cause the computing device to be operable for:
receiving a first acknowledgement message that acknowledges receipt of a first packet, the first acknowledgement message including a first acknowledgement number;
determining whether the first acknowledgement message is a duplicate of a previous acknowledgement message, the previous acknowledgement message including a previously acknowledgement number and the determining including:
comparing the first acknowledgement number to the previous acknowledgement number;
comparing the first acknowledgement number to an expected acknowledgement number; and
determining the first acknowledgement message is the duplicate of the previous acknowledgement message when the first acknowledgement number is equal to the previous acknowledgement number and first acknowledgement number is not equal to the expected acknowledgement number;
when the first acknowledgement message is the duplicate of the previous acknowledgement message:
receiving, by the computing device, a second acknowledgement message that acknowledges receipt of a second packet;
determining, by the computing device, that the second acknowledgement message is not the duplicate of the previous acknowledgement message based on a second acknowledgement number included in the second acknowledgement message and the previous acknowledgement number;
identifying an application identifier that identifies an application specific flow; and
measuring, by the computing device, an application performance metric based on the first acknowledgement message, the second acknowledgement message, and the application identifier,
wherein the application performance metric measures a time based on when the first acknowledgement message is received and the second acknowledgement message is received.

17.	(Canceled)

18.	(Previously Presented) The non-transitory computer-readable storage medium of claim 16, wherein the computer executable instructions, which when executed by the computing device, cause the computing device to be further operable for:
starting measuring of the application performance metric in response to determining the first acknowledgement message is a duplicate of the previous acknowledgement message; and
stopping measuring of the application performance metric in response to determining the second acknowledgement message is not a duplicate of the previous acknowledgement message.

19–20.	(Cancelled)

21.	(Currently Amended) An apparatus comprising:
one or more computer processors; and
a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable to:
receive a first acknowledgement message that acknowledges receipt of a first packet, the first acknowledgement message including a first timestamp and a first acknowledgement number;
compare the first acknowledgement number to a previous acknowledgement number of a previous acknowledgement message that was sent previous to the first acknowledgement message;
compare the first acknowledgement number to an expected acknowledgement number;
determine the first acknowledgement message is a duplicate of the previous acknowledgement message when the first acknowledgement number is equal to the previous acknowledgement number and the first acknowledgement number is not equal to the expected acknowledgement number; and
when the first acknowledgement message is the duplicate of the previous acknowledgement message:
receive a second acknowledgement message that acknowledges receipt of a second packet, the second acknowledgement message including a second timestamp and a second acknowledgement number;
determine that the second acknowledgement message is not the duplicate of the previous acknowledgement message based on the first and second acknowledgement numbers;
identify[[ing]] an application identifier that identifies an application specific flow; and
measure an application recovery time based on the first timestamp of the first acknowledgement message, the second timestamp of the second acknowledgement message, and the application identifier.

22.	(Previously Presented) The apparatus of claim 21, wherein measuring the recovery time comprises measuring a difference between the second timestamp and the first timestamp.

23.	(Previously Presented) The apparatus of claim 21, wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be further operable to:
start measuring of the recovery time in response to determining the first acknowledgement message is a duplicate of the previous acknowledgement message; and
stop measuring of the recovery time in response to determining the second acknowledgement message is not a duplicate of the previous acknowledgement message.

24.	(Cancelled)

25.	(Previously Presented) The apparatus of claim 21, wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be further operable to measure data lost based on when the first acknowledgement message is received and the second acknowledgement message is received.

26.	(Previously Presented) The apparatus of claim 21, wherein the apparatus comprises a network device that receives the first and second packets from a transmitting node and communicates the first and second packets to a receiving node, and wherein the network device receives acknowledgement messages from the receiving node and communicates these acknowledgement messages to the transmitting node.

27.	(Previously Presented) The method of claim 1, wherein measuring the application performance metric further comprises:
starting the measuring of the application performance metric in response to determining the first acknowledgement message is a duplicate of the previous acknowledgement message; and
stopping the measuring of the metric in response to determining the second acknowledgement message is not a duplicate of the previous acknowledgement message.  
Allowable Subject Matter
Claims 1, 5-6, 9-16, 18, 21-23, and 25-27 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 16, the combination of limitations involving, receiving a first acknowledgement message that acknowledges receipt of a first packet, and which is duplicate of a previous acknowledgement message; receiving a second acknowledgement message that acknowledges receipt of a second packet and not duplicate of a previous acknowledgement message; measuring an application performance metric based on the first acknowledgement message, a second acknowledgement message, and an application identifier, wherein the application performance metric measures a time based on when the first acknowledgement message is received and the second acknowledgement message is received, among other claim limitation, are non-obvious over the prior art. 
Regarding claim 21, the combination of limitations involving, receiving a first acknowledgement message that acknowledges receipt of a first packet, and which is duplicate of a previous acknowledgement message; receiving a second acknowledgement message that acknowledges receipt of a second packet and not duplicate of a previous acknowledgement message; measuring an application recovery time based on a first timestamp of the first acknowledgement message, a second timestamp of the second acknowledgement message, and an application identifier, among other claim limitation, are non-obvious over the prior art.
The closest prior art of record Iizuka et al. (US 20140064119 A1) teaches detection of packet loss using acknowledgement number of acknowledgement message in Fig. 5 and also teaches in Par. 0256 that packet loss rate for each session is synonymous with the packet loss rate for each port number used by a transmission node and reception node that execute a session identified by a session ID and the packet loss is likely to occur in a communication pattern specific to an application that performs communication using the specific port number, but Iizuka does not teach measuring a time based on when the first acknowledgement message is received and the second acknowledgement message is received, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416